Citation Nr: 1214610	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-10 822	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for asbestosis.

2.  Entitlement to a disability rating greater than 40 percent for a left shoulder disability on an extraschedular basis.

3.  Entitlement to an earlier effective date than March 20, 2000, for a 40 percent rating for a left shoulder disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted the Veteran's claim of service connection for asbestosis and assigned a zero percent (non-compensable) rating.

This matter also is on appeal from a July 2000 rating decision in which the RO denied the Veteran's claims for a disability rating greater than 20 percent for a left shoulder disability and for a TDIU.

In January 2003, the Board granted the Veteran's increased rating claim for a left shoulder disability, to 40 percent disabling, and remanded the Veteran's other appealed claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In June 2003, the RO implemented the Board's January 2003 decision and assigned a 40 percent rating for the Veteran's service-connected left shoulder disability.  Because the 40 percent rating was not the maximum rating available for this disability, this claim remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran, through his attorney, timely appealed the Board's January 2003 decision to the United States Court of Appeals for Veterans Claims (Court) and, in October 2005, the Court affirmed the Board's January 2003 decision with respect to the assignment of a 40 percent rating for the Veteran's service-connected left shoulder disability on a schedular basis.  The Court also vacated and remanded the Board's January 2003 decision with respect to the denial of an increased rating greater than 40 percent for the Veteran's service-connected left shoulder disability on an extraschedular basis and with respect to the effective date assigned for this disability rating.

On June 26, 2006, the Board remanded the claims addressed in the Court's October 2005 to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  The Veteran died 1 day later.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from August 1951 to August 1955.

2.	On July 21, 2006, the Board was notified by the Veteran's attorney that the Veteran died in June 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  


ORDER

The appeal is dismissed.



		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


